EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 Consolidated income before provision for income taxes ($15) $57 $316 $302 Fixed charges: Interest1 992 760 1,613 1,260 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 4 4 Total fixed charges 994 762 1,617 1,264 Earnings available for fixed charges $979 $819 $1,933 $1,566 Ratio of earnings to fixed charges (A) 1.07 1.20 1.24 1 Components of interest expense are discussed in the “Interest Expense” section of “Item 2., Management’s Discussion and Analysis”. (A) Due to our loss in the second quarter of fiscal 2008, the ratio coverage was less than one to one.We must generate additional earnings of $15 million to achieve a coverage of one to one.
